Judgment, Supreme Court, New York County, entered June 26, 1975, after a jury trial, in favor of the plaintiff, awarding her $325,000, unanimously modified, on the law and on the facts, to the extent of reversing and vacating the judgment in favor of plaintiff and directing a new trial solely on the issue of damages, with $60 costs and disbursements of this appeal to abide the event, unless plaintiff within 20 days after service upon her by defendant of a copy of this order, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $240,000 and to the entry of an amended judgment in accordance therewith. If plaintiff consents to such reduction, the judgment as so amended and reduced is affirmed, without costs and disbursements. Study of the record and perusal of the trial court’s *568charge as a whole warrants the conclusion that the issue of contributory negligence was fairly presented to the jury. There is no basis to disturb its finding as to liability. However, the verdict was excessive to the extent indicated herein. Concur—Kupferman, J. P., Lupiano, Silverman and Capozzoli, JJ.